25 F.3d 1054NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Jerome A. MARTENSON, Defendant-Appellant.
No. 94-1293.
United States Court of Appeals, Seventh Circuit.
Argued June 1, 1994.Decided June 2, 1994.

Before BAUER, COFFEY and RIPPLE, Circuit Judges.

ORDER

1
Jerome A. Martenson was convicted of two counts of abusing a patient at a Veterans Administration Medical Center in violation of 18 U.S.C. Secs. 7(3) and 13 and of one count of submitting a false claim against the United States in violation of 18 U.S.C. Sec. 287.  The district court sentenced Martenson to a prison term of fourteen months.  The court enhanced Martenson's sentence pursuant to U.S.S.G. Sec. 3A1.1 because it concluded that the victims of Martenson's crimes were vulnerable victims.  The victims were mentally ill patients of the Veterans Administration Medical Center.  We agree with the district court that these victims were vulnerable for purposes of section 3A1.1 and that Martenson knew or should have known of their vulnerability.  We therefore affirm Martenson's sentence.